—In an action to recover amounts due on two promissory notes, the defendants appeal from an order of the Supreme Court, Suffolk County (Brown, J.), dated August 24, 1992, which granted the plain*593tiffs motion to amend the complaint and denied the defendants’ cross motion to dismiss the complaint and for partial summary judgment on their counterclaims.
Ordered that the appeal is dismissed as academic, with costs.
In light of our determination of the plaintiffs separate appeal in the above-captioned case (see, North Fork Bank & Trust Co. v Romet Corp., 192 AD2d 591 [decided herewith]), the defendants’ appeal from the August 24, 1992, order is dismissed as academic. Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.